DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites:
“10.  The filter medium of claim 8, wherein the binder comprises polyvinyl acetate, an epoxy, a polyester, a polyvinyl alcohol and/or an acrylic.”

This limitation is indefinite because it sets forth a list of alternatives (i.e., a Markush group) using the open-ended transitional phrase “comprises” rather than closed language.  MPEP 2173.05(h)(I) (“If a Markush grouping requires a material selected from an open list of alternatives…the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alter navies are intended to be encompassed by the claim”).  For the purpose of examination, claim 10 is interpreted to read:
a material selected from the group consisting of polyvinyl acetate, an epoxy, a polyester, a polyvinyl alcohol and/or an acrylic.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2–11, 13–19, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeler et al., US 2007/0163218 (“Keeler”) in view of Doherty, US 2002/0083837 (“Doherty”).  Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Keeler in view of Doherty and in further view of Smithies, US 2003/0140606 (“Smithies”).  Claims 20, 21 and 24 .  
Claim 2 disclsoes a filter medium comprising, among other elements, a first phase and a second phase.  The first phase comprises a first plurality of fibers and a second plurality of fibers. The second phase comprises a third plurality of fibers and a fourth plurality of fibers.  The weight ratio of the first plurality of fibers to the second plurality of fibers is from 50:50 to 97:3.  The first plurality of fibers have a higher air permeability than the second plurality of fibers, and the air permeability of the third plurality of fibers is higher than the air permeability of the fourth plurality of fibers.  
Keeler discloses a filtration material 1 which is similar to that described claim 2.  The material 1 comprises a HEPA layer 3 (i.e., a “first phase”) having HEPA fibers 6 (i.e., a “first plurality of fibers”) and a dust layer 2 (i.e., a “second phase”) having dust fibers 5 (i.e., a “third plurality of fibers”), which are wet laid together to form the filter material 1.  Keeler at Fig. 1, [0009], [0017].  
Keller does not provide much information about the fibers used to manufacture the HEPA and dust layers 3, 2 other than to say that they “can be chosen from a wide variety of fibers” such as inorganic or organic fibers including glass, polyolefin, polyester and the like.  Keller, [0025].  Therefore, the reference does not provide enough information to teach the HEPA layer 3 comprising a second plurality of fibers or the dust layer 2 comprising a fourth plurality of fibers mixed with the HEPA and dust fibers 6, 5 within the claimed proportion.
However, the reference does teach that HEPA and dust layers 3, 2 each comprise a binder material 8, dispersed throughout each layer 3, 2, provided to give the material a “desired overall stiffness and strength for pleating.”  Keller, [0020].  With this in mind, Doherty teaches that cellulosic fibers can be used as a substitute for a binder in 
These cellulosic fibers in the HEPA layer 3 would correspond to the “second plurality of fibers” while the cellulosic fibers in the dust layer 2 would correspond to the “fourth plurality of fibers.”  A person of ordinary skill in the art would understand that the cellulosic fibers in each web are provided as secondary fibers to improve the strength and flexibility of each layer.  Therefore, it would have been obvious for the weight ratio of the cellulosic fibers compared to the HEPA fibers 6 in the HEPA layer 3 to be less than 50% because a person of ordinary skill in the art would understand that the HEPA fibers 6 are the primary fibers in this layer 3.  Likewise, in the dust layer 2, it would have been obvious for the weight ratio of the cellulosic fibers compared to the dust fibers 5 to be less than 50% because a person of ordinary skill in the art would understand that the dust fibers 5 are the primary fibers in this layer 2.
Additionally, it would have been obvious for the air permeability of the cellulosic fibers in the HEPA and dust layers 3, 2 to be less than the permeability of the HEPA fibers 6 and dust fibers 5, respectively, because the cellulosic fibers would be expected to be stronger, and thus less permeable than the HEPA and dust fibers 6, 5 as the cellulosic fibers are provided to increase the strength of the HEPA and dust layers1.
With this modification, Keeler teaches the limitations of claim 2:
“A filter medium (filtration material, Fig. 1, pt. 1, [0017]), comprising:
a first phase (HEPA layer, Fig. 1, pt. 3, [0017]) comprising a first plurality of fibers (HEPA fibers, Fig. 1, pt. 6, [0017]) and a second plurality of fibers different from the first plurality of fibers (Doherty’s cellulosic fibers that replace the binder 8 in Keeler’s HEPA layer 3, as explained above, Doherty, [0042], [0043]; Keeler, [0020]);
a second phase (dust layer, Fig. 1, pt. 2, [0017]) comprising a third plurality of fibers (dust fibers, Fig. 1, pt. 5, [0017] ) and a fourth plurality of fibers different from the third plurality of fibers (Doherty’s cellulosic fibers that replace the binder 8 in Keeler’s dust layer 2, as explained above, Doherty, [0042], [0043]; Keeler, [0020]), the third plurality of fibers being the same as or different from the first or second plurality of fibers (the third fibers are different from the first and second fibers because the third fibers are dust fibers 5 while the first fibers are HEPA fibers 6 and the second fibers are cellulosic fibers, as explained above) and the fourth plurality of fibers being the same as or different from the first or second plurality of fibers (the fourth fibers are the same as the second fibers and different from the first fibers because the fourth fibers are cellulosic fibers, as explained above); and
a transition phase between the first and second phases (transition zone, Fig. 1, pt. 4, [0017]), wherein the transition phase comprises at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers (as the transition zone 4 is a mixture of the dust fibers 5 and the HEPA fibers 6, [0017]), and wherein at least a portion of the first plurality of fibers, at least a portion of the 
wherein the air permeability of the first plurality of fibers is higher than the air permeability of the second plurality of fibers (it would have been obvious for the air permeability of the HEPA fibers 6 to be greater than the air permeability of the cellulosic fibers in the HEPA layer 3 for the reasons stated above), the air permeability of the third plurality of fibers is higher than the air permeability of the fourth plurality of fibers (it would have been obvious for the air permeability of the dust fibers 5 to be greater than the air permeability of the cellulosic fibers for the reasons stated above)2,
wherein a weight ratio of the first plurality of fibers to the second plurality of fibers is from 50:50 to 97:3 (it would have been obvious for weight ratio of the cellulosic fibers provided in the HEPA layer 3 compared to the HEPA fibers 6 in this web to be less than 50% for the reasons stated above),
wherein the basis weight ratio of the first phase to the second phase is from 30:70 to 70:30 (as the HPEA layer 3 can be from about 10–95% by weight of the filter material, [0018], which overlaps with the claimed range thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)),
wherein the first and second phases form a wet laid structure (as the filtering material 1 is manufactured using a wet laid method, [0013]), wherein the first, second, 3 4.”

    PNG
    media_image1.png
    534
    1179
    media_image1.png
    Greyscale

Claim 3 requires that for the filter medium of claim 2, the air permeability of the second or fourth plurality of fibers is from 5–50 CFM, while claim 4 requires that for the filter medium of claim 2, the air permeability of the second plurality of fibers is between 15–25 CFM.  Claims 5 and 6 require that for the filter medium of claim 2, the air permeability of the first or third plurality of fibers is between 50–350 CFM or 100–200 CFM, respectively.  The prior art does not disclose the permeability of the cellulosic fibers in the HEPA and dust layers 3, 2, of the HEPA fibers 6 or of the dust fibers 5.  However, it would have been obvious for the permeability of these fibers to fall within See MPEP 2112.01(I).
Regarding claim 7, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the filter medium comprises a binder (binder material, Fig. 1, pt. 8, [0020]).”
Claims 8 and 9 require that for the filter medium of claim 7, the binder is at most 35% or 25% of the basis weight of the filter medium, respectively.  It would have been obvious for the binder 8 to comprise less than 25% of the basis weight of Keeler’s filtering material 1 because the reference teaches that the binder 8 occupies a relatively small proportion of the filtering material as it teaches that the filter “may contain a conventional binder material.”  Keeler, [0020].
Regarding claim 10, Keeler teaches the limitations of the claim:
“The filter medium of claim 8, wherein the binder comprises a material selected from the group consisting of polyvinyl acetate ([0020]), an epoxy [0020]), a polyester, a polyvinyl alcohol and/or an acrylic ([0020]).”    
Regarding claim 11, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein each of the first, second, third or fourth fibers are formed of an organic polymeric material (as the HEPA fibers 6 and the dust fibers 5 can be made from organic polymeric materials, [0025], while the cellulosic fibers 
Claim 12 requires that the filter medium of claim 2 has an air permeability between 2–200 CFM.  Keeler’s filtering material 1 is presumed to exhibit this permeability because it has the same structure as the claimed filter medium.  MPEP 2112.01(I).  However, Keeler’s filtering material 1 is used for HEPA applications (Keeler, [0001]) and it would have been obvious for this filtering material to have a permeability between 4–8 CFM because Smithies teaches that this permeability range is suitable for HEPA filters.  Smithies, [0038].  
Regarding claim 13, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the weight ratio of the first to second phase is from 40:60 to 60:40 (as the HEPA layer 3 can be from 10–95% of the filtering material 1, indicating that the dust layer 2 is from 90–5% of the filtering material 1, [0018]).”
Regarding claim 14, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the first phase comprises a mixture of softwood fibers and hardwood fibers (note that Keeler’s dust layer 2 can correspond to the “first phase;” in this situation, it would have been obvious for the cellulosic fibers added to the dust layer 2 to be made from softwood because Doherty teaches that soft wood is suitable for these fibers, Doherty, [0043]; additionally, it would have been obvious for the dust fibers 5 to be made from hard wood because Keeler teaches that these fibers can be made from virtually any conventionally known material (Keeler, 
Claim 15 requires that for the filter medium of claim 2, the first or third plurality of fibers have an average length from 1.5–6 mm.  Claim 16 requires that for the filter medium of claim 2, the second or fourth pluralities of fibers have an average length from 0.5–2 mm.  Keeler does not provide enough information to teach these features.  However, Doherty teaches a wet laid layer 2 which is used as a support for a downstream layer 3 (Doherty, [0028]), in a similar manner that Keeler’s dust layer 5 is used as a support for its HEPA layer 3 (Keeler, [0017]).  Doherty teaches that the fibers in this wet laid support layer 2 are typically between 3.2–38 mm (Doherty, [0042]), and therefore it would have been obvious for the fibers in Keeler’s dust layer (the dust fibers 5, i.e., the “fourth fibers” and the cellulosic fibers, i.e., the “third fibers”) to be within this range because this is a commonly used length for fibers in a wet-laid support layer.  This range of 3.2–38 mm overlaps with the range in claim 8, and therefore establishes a prima facie case of obviousness over the claimed range.  See MPEP 2144.05(I).  Additionally, this range of 3.2–38 mm is close enough to the range of claim 9 (0.2–2 mm) to establish a prima facie case of obviousness.  Id.
Regarding claim 17, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the first phase has a higher air permeability than the second phase (note that Keeler’s dust layer 2 can correspond to the “first phase” while the HEPA layer 3 can correspond to the “second phase,” it would have been obvious for the dust layer 5 to have a higher permeability than the HEPA layer because the dust layer 5 has a lower efficiency than the HEPA layer), wherein a prima facie case of obviousness for the reasons stated in the rejection of claim 2 above), and wherein the air permeability of the first or third plurality of fibers is from 100 CFM to 200 CFM (this limitation is obvious for the reasons stated in the rejections of claims 3–6 above).”
Regarding claim 18, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein at least two of the first, second, third and fourth pluralities of fibers are either hardwood or softwood (as the cellulosic fibers provided in the HEPA and dust layers 3, 2 can be made of softwood, Doherty, [0043]).”
Regarding claim 19, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the filter medium includes a weight ratio of the first and second pluralities of fibers of from 50:50 to 90:10 (as it would have been obvious for the HEPA fibers 6 to comprise a majority of the fibers in the HEPA layer 3 for the reasons stated in the rejection of claim 2 above), and a weight ratio of the third and fourth pluralities of fibers of from 10:90 to 50:50 (it would have been obvious for the dust fibers and cellulosic fibers in the dust layer 2 to be provided within a range that either overlaps with or is close enough to the claimed range to establish a prima facie 
Claims 20 and 21 require that filter medium of claim 2 has a mean flow pore size of at least 25 microns or from 25–125 microns, respectively.  Keeler does not disclose the mean flow pore size of its filter material and therefore does not provide enough information to teach this feature.  However, it would have been obvious to use routine experimentation to optimize the pore size of Keeler’s filter material because pore size is a result effective variable as it affects permeability.  See e.g., Kahlbaugh, [0040]; MPEP 2144.05(II).
Claim 22 requires that the filter medium of claim 2 has an initial dust capture efficiency from 80–99.5%.  Keeler’s filtering material 1 is presumed to exhibit this property because it has substantially the same structure as the claimed filter medium.  MPEP 2112.01(I).  Additionally, it would have been obvious to use routine experimentation to determine the optimal initial dust capturing efficiency of Keeler’s filtering material 1 because the dust capture ability of the filter material is important to Keeler as it teaches that the thickness of transition zone is selected for this purpose.  Keeler, [0023].
Regarding claim 23, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the first phase has a higher air permeability than the second phase (note that Keeler’s dust layer 2 can correspond to the “first phase” while the HEPA layer 3 can correspond to the “second phase,” it would have been obvious for the dust layer 5 to have a higher permeability than the HEPA layer because the dust layer 5 has a lower efficiency than the HEPA layer), wherein a weight ratio of the first and second pluralities of fibers is from 60:40 to 90:10 (as it would have been obvious for the dust fibers 5 to comprise a majority of the dust layer 2 with prima facie case of obviousness for the reasons stated in the rejection of claim 2 above), wherein the filter medium comprises a binder (binder material, Fig. 1, pt. 8, [0020]), and wherein the binder is at most 25% of the basis weight of the filter medium (as explained in the rejection of claims 8 and 9 above).”
Regarding claim 24, Keeler teaches the limitations of the claim:
“The filter medium of claim 2, wherein the first phase has a higher air permeability than the second phase (note that Keeler’s dust layer 2 can correspond to the “first phase” while the HEPA layer 3 can correspond to the “second phase,” it would have been obvious for the dust layer 5 to have a higher permeability than the HEPA layer because the dust layer 5 has a lower efficiency than the HEPA layer), wherein a weight ratio of the first and second pluralities of fibers is from 60:40 to 90:10 (it would have been obvious for the weight ratio of the dust fibers 5 to the cellulosic fibers in the dust layer 2 to be within this claimed range for the reasons stated in the rejection of claim 2 above), and a weight ratio of the third and fourth pluralities of fibers is from 10:90 to 50:50 (it would have been obvious for the HEPA fibers 6 and cellulosic fibers in the HEPA layer 3 to be provided within a range that either overlaps with or is close enough to the claimed range to establish a prima facie case of obviousness for the reasons stated in the rejection of claim 2 above), and wherein the mean flow pore 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–6, 8, 9, 13 14, 16, 17, 20, 21, 30 of U.S. Patent No. 8,357,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–6, 8, 9, 13 14, 16, 17, 20, 21, 30, of U.S. Patent No. 8,357,220 substantially correspond to claims 2–24 of instant application, as seen in the comparison between independent claim 1 of instant application and claims 1 and 19 of U.S. Patent No. 8,357,220 in the table below.
Instant Application
U.S. Patent No. 8,357,220
1.  A filter medium, comprising:
a first phase comprising a first plurality of fibers and a second plurality of fibers different from the first plurality of fibers;
a second phase comprising a third plurality of fibers and a fourth plurality of fibers different from the third plurality of fibers, the third plurality of fibers being the same as or different from the first or second plurality of fibers and the fourth 
a transition phase between the first and second phases, wherein the transition phase comprises at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers, and 
wherein at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers are intermingled with each other,
wherein the air permeability of the first plurality of fibers is higher than the air permeability of the second plurality of fibers, the air permeability of the third plurality of fibers is higher than the air permeability of the fourth plurality of fibers,
wherein a weight ratio of the first plurality of fibers to the second plurality of fibers is from about 50:50 to about 97:3,
wherein the basis weight ratio of the first phase to the second phase is from about 30:70 to about 70:30,
wherein the first and second phases form a wet laid structure, wherein the first, second, third and fourth pluralities of fibers are wet laid, wherein the filter medium has a dust holding capacity from about 1 g to about 3 g measured according to a Palas flat sheet test.

a first phase comprising a first plurality of fibers and a second plurality of fibers different from the first plurality of fibers; 
a second phase comprising a third plurality of fibers and a fourth plurality of fibers different from the third plurality of fibers, the third plurality of fibers being the same as or different from the first or second plurality of fibers and the fourth 
a transition phase between the first and second phases, wherein the transition phase comprises at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers, and 
wherein at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers are intermingled with each other,
wherein the air permeability of the first plurality of fibers is higher than the air permeability of the second plurality of fibers, the air permeability of the third plurality of fibers is higher than the air permeability of the fourth plurality of fibers, 
wherein the first plurality of fibers are hardwood or softwood fibers, 
wherein a weight ratio of the first plurality of fibers to the second plurality of fibers is from about 50:50 to about 97:3, 
wherein the basis weight ratio of the first phase to the second phase is from about 30:70 to about 70:30, 
wherein the second phase is over the first phase, and 
wherein the first and second phases form a wet laid, structure that is configured as a filter medium, wherein the first, second, third and fourth pluralities of fibers are wet laid. Emphasis added.

19.  The article of claim 1, wherein the article has a dust holding capacity from about 0.3 g to about 3 g measured according to a Palas flat sheet test. 


Claims 2–24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–22 and 25–29 of U.S. Patent No. 8,545,587. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–22 and 25–29 of U.S. Patent No. 8,545,587 substantially correspond to claims 2–24 of instant application, as seen in the comparison between independent claim 1 of instant application and claims 1 and 19 of U.S. Patent No. 8,545,587 in the table below.
Instant Application
U.S. Patent No. 8,357,220
1.  A filter medium, comprising:
a first phase comprising a first plurality of fibers and a second plurality of fibers different from the first plurality of fibers;
a second phase comprising a third plurality of fibers and a fourth plurality of fibers different from the third plurality of fibers, the third plurality of fibers being the same as or different from the first or second plurality of fibers and the fourth plurality of fibers being the same as or different from the first or second plurality of fibers; and
a transition phase between the first and second phases, wherein the transition phase comprises at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers, and 
wherein at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers are intermingled with each other,
wherein the air permeability of the first plurality of fibers is higher than the air permeability of the second plurality of 
wherein a weight ratio of the first plurality of fibers to the second plurality of fibers is from about 50:50 to about 97:3,
wherein the basis weight ratio of the first phase to the second phase is from about 30:70 to about 70:30,
wherein the first and second phases form a wet laid structure, wherein the first, second, third and fourth pluralities of fibers are wet laid, wherein the filter medium has a dust holding capacity from about 1 g to about 3 g measured according to a Palas flat sheet test.

a first phase comprising a first plurality of fibers and a second plurality of fibers different from the first plurality of fibers; 
a second phase comprising a third plurality of fibers and a fourth plurality of fibers different from the third plurality of fibers, the third plurality of fibers being the same as or different from the first or second plurality of fibers and the fourth plurality of fibers being the same as or different from the first or second plurality of fibers; 
a transition phase between the first and second phases, wherein the transition phase comprises at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers, and 
wherein at least a portion of the first plurality of fibers, at least a portion of the second plurality of fibers, at least a portion of the third plurality of fibers, and at least a portion of the fourth plurality of fibers are intermingled with each other, wherein the first, second, third and fourth pluralities of fibers are wet laid, 

wherein the air permeability of the third plurality of fibers is higher than the air permeability of the fourth plurality of fibers, and 
wherein the first, and third pluralities of fibers are made from an organic polymeric material, 
wherein the first or third plurality of fibers have an average fiber length from about 1.5 mm to about 6 mm, 
wherein a weight ratio of the first plurality of fibers to the second plurality of fibers is from about 50:50 to about 97:3, 
wherein the basis weight ratio of the first phase to the second phase is from about 30:70 to about 70:30, 
wherein the first and second phases form a wet laid structure that is configured as a filter medium, and wherein the filter medium has a mean flow pore size of at least about 25 microns and at most about 1,000 microns.  Emphasis added.

19. The article of claim 1, wherein the article has a dust holding capacity from about 0.3 g to about 3 g measured according to a Palas flat sheet test.


Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 2–6, 12, 13, 15–17 and 19–24 in light of the amendments.
The Examiner maintains the 35 U.S.C. 112(b) rejection of claim 10.  The issue regarding this claim is whether the limitation “the binder comprises polyvinyl acetate, an epoxy, a polyester, a polyvinyl alcohol, and/or an acrylic” is a Markush group that should 
The Applicant argues that claim 10 is not a Markush group, because there are multiple ways to properly list alternatives.  Applicant Rem. dated Jan. 25, 2021 (“Applicant Rem.”) 7.  
The Examiner respectfully disagrees.  “Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims.”  MPEP 2173.05(h)(I).  A Markush grouping is a closed list of alternatives.  Id.  If a Markush grouping requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  Id.  
 Here, claim 10 is a Markush claim because it sets forth a list of alternatives from which selection is to be made—as it states that “the binder comprises polyvinyl acetate, an epoxy, a polyester, a polyvinyl alcohol, and/or an acrylic.”  The claim is indefinite because it requires selection from an open list of alternatives as it uses the transitional phrase “comprises” rather than “consisting of.”  Therefore claim 10 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  
Prior Art Rejections
The first issue regarding independent claim 2 is whether it would have been obvious to use Doherty’s cellulose fibers as a substitute for the binder in Keeler’s dust and HEPA layers 2, 3.  
As noted above, Doherty teaches that cellulosic fibers can be used as a substitute for a binder to adjust the strength and stiffness of a wet-laid filter material.  
The Applicant argues that Doherty’s cellulose fibers “provide substantial flexibility and strength to the wet laid layer.”  Applicant Rem. 8 (quoting Doherty [0043]).  Therefore, the Applicant argues that adding the cellulose fibers would make the wet laid layer more flexible, not stiffer.  Id.  Therefore a person of ordinary skill in the art would not have replaced a binder with the cellulosic fibers to increase the stiffness of the HEPA and dust layers 2, 3.  Id.
The Examiner respectfully disagrees.  It would have been obvious to use Doherty’s cellulosic fibers as a substitute for Keeler’s binder material 8 because these cellulosic fibers are recognized as a substitute for a binder.  Specifically, Doherty teaches that “[t]he properties of the wet laid layer can be adjusted by means other than binder, such as the use of cellulosic fibers therein.”  Doherty [0043] (emphasis added).  
Additionally, Keeler teaches that its filtration material 1 is pleated in such a manner as to avoid substantial disruption of the bond between the dust and HEPA layers 2, 3.  Keeler [0017].  Doherty teaches that adding the cellulosic fibers to filter layers aids in their ability to be pleated.  Doherty [0044].  A person of ordinary skill in the art would understand that when Doherty teaches that the cellulosic fibers “provide substantial flexibility and strength to the wet laid layer” this means that the fibers assist in allowing a filter layer to be pleated.  Id. at [0043].  If a filter layer was not strong enough or had the incorrect stiffness (i.e. was so stiff as to be brittle and too flexible to 
The Applicant also argues that a person of ordinary skill in the art would not have had a reasonable expectation of success in replacing Keeler’s binder 8 with Doherty’s cellulosic fibers.  Applicant Rem. 8.  The Applicant argues that replacing Keeler’s binder 8 in this manner would likely significantly change the basis weight, thickness, permeability and filtration characteristics of the layer.  Id. at 9.  The Applicant has provided no evidence to support this conclusion.  
The Examiner therefore respectfully disagrees.  Doherty teaches that its invention is directed to a wet laid gas filtration layer that uses cellulosic fibers as a substitute for binder.  Doherty [0001], [0042], [0043].  The filtration material can be used in HEPA applications.  Id
The second issue regarding claim 2 is whether Doherty’s cellulosic fibers would have a lower permeability than Keeler’s dust and HEPA fibers 5, 6, so that the cellulosic fibers can correspond to the claimed second and fourth pluralities of fibers.  
The Applicant argues that Doherty’s cellulosic fibers would not have a lower permeability than the dust and HEPA fibers 5, 6 as the cellulosic fibers would be expected to be more flexible than the dust and HEPA fibers 5, 6.  Applicant Rem. 9.
The Examiner respectfully disagrees.  Doherty’s cellulosic fibers are used to provide the desired strength and flexibility/stiffness to the filter material.  Therefore, because the cellulosic fibers would be expected to be stronger than the dust and HEPA fibers, the cellulosic fibers would also be expected to have a lower permeability.  
The Applicant also argues that a person of ordinary skill in the art would have expected for the cellulose fibers to have a higher permeability than Keeler’s fibers, alleging that Doherty’s cellulosic fibers would have a larger diameter than Keeler’s fibers.  Applicant Rem. 9.  The Applicant notes that Keeler teaches that the dust fibers have an average diameter between 2–10 microns and the HEPA fibers have an average diameter between 0.2–0.8 microns.  Id. (citing Keeler [0021]).  The Applicant also alleges, without evidence, that a person of ordinary skill in the art would expect the cellulose fibers to have a diameter greater than 10 microns.  Id.  Accordingly, the cellulosic fibers would have a higher permeability than Keeler’s dust and HEPA fibers 5, 6.  Id.
The Examiner respectfully disagrees.  The Applicant’s argument is unpersuasive because Doherty does not teach that its cellulosic fibers have a diameter greater than 10 microns, much less a diameter greater than Keeler’s dust and HEPA fibers 5, 6.  
Additionally, instant disclosure fails to disclose that the difference in air permeability between the first/second fibers and the third/fourth fibers is critical to the claimed invention.  Therefore, even if Doherty’s cellulosic fibers do not have a lower permeability than Keeler’s dust and HEPA fibers 5, 6, this difference would be one of degree rather than kind.  MPEP 2144.05(III).  Therefore, the claimed invention would not be patentable for this distinction.  Id.
The third issue regarding claim 2 is whether Keeler in view of Doherty teaches a transition phase comprising a portion of the dust, HEPA and cellulosic fibers (i.e., the first, second, third and fourth pluralities of fibers) as required by the claim.  
The Applicant acknowledges that Keeler disclsoes a transition zone 4 which is a mixture of the dust and HEPA fibers 5, 6.  Applicant Rem. 10 (citing Keeler [0017]).  However, the Applicant argues that the prior art does not teach intermingling of the cellulosic fibers.  Id.
The Examiner respectfully disagrees.  Keeler’s transition phase 4 contains binder 8 because the binder 8 is distributed throughout the dust and HEPA layers 2, 3. Keeler [0020].  When this binder 8 is replaced by Doherty’s cellulosic fibers, these fibers will also be distributed throughout the dust and HEPA layers 2, 3, and will therefore be contained in the transition phase 4, along with the dust and HEPA fibers 5, 6.
The Applicant also argues that the binder in Keeler is added in a post-processing step after the webs are formed, dewatered and dried.  Applicant Rem. 10 (citing Keeler [0030]).  Therefore there is no indication in Keeler that the binder would intermingle with the dust and HEPA fibers 5, 6.  Id.  
The Examiner respectfully disagrees.  Keeler does not teach that the binder is exclusively added post-processing.  Rather, this post-processing application is a preferred embodiment.  Keeler [0030].  Additionally, when Doherty’s cellulosic fibers are substituted for Keeler’s binder 8, these cellulosic fibers would be added during the processing steps.  Keeler teaches that is binder 8 can be applied post-processing because its binder is a liquid adhesive that can be sprayed onto the filter material.  Keeler [0030].  In contrast, Doherty’s cellulosic fibers are solid fibers that would not be able to penetrate the interior of the filter if they were applied after the filter material is formed.  Therefore, a person of ordinary skill in the art would understand that the cellulosic fibers would be included with the dust and HEPA fibers 5, 6 during formation, and therefore these cellulosic fibers would be present in the transition layer 4.  
The Applicant argues that even if the cellulose fibers were added during processing, the fibers would not necessarily intermingle with the dust and HEPA fibers 4, 5, alleging that that the diameter of the cellulose fibers would be larger than those in Keller.  Applicant Rem. 10.  
The Examiner respectfully disagrees.  Doherty does not teach that the cellulosic fibers would be larger than the dust and HEPA fibers 5, 6.  Additionally, the cellulosic fibers would be expected to exist in the transition phase 4 because these fibers would 
The Applicant further argues that Doherty would have led a person of ordinary skill in the art away from adding additional fibers, such as cellulosic fibers, to the layers in Keeler because Doherty repeatedly teaches that the thickness of the media is critical, as it affects the ability of the filter media to be pleated.  Applicant Rem. 10, 11.  The Applicant notes that Doherty’s filter media has a similar thickness to the media in Keeler.  Id. at 11.  However, the Applicant argues that adding Doherty’s fibers to Keeler’s filter media would increase the thickness, therefore making pleating more difficult.  Id.
The Examiner respectfully disagrees.  Keeler’s the thickness of Keeler’s filter media would not necessarily be increased by the addition of Doherty’s cellulosic fibers.  Rather, because Doherty and Keeler teach that the thickness of their filter media is similar, a person of ordinary skill in the art would understand that Doherty’s cellulosic fibers could be added to Keeler’s filter media without dramatically changing the thickness.  
Double Patenting
The Examiner maintains the double patenting rejection from the previous office action.  With respect to the rejections over U.S. Patent Nos. 8,357,220 and 8,545,587, the Applicant argues that the examiner has not provided a reasoning why the claims are obvious in view of these patents.  Applicant Rem. 12, 13.  However, the Applicant does not specifically recite why the claims are non-obvious over these patents.  Therefore, the Examiner maintains the double patenting rejections for the reasons stated above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally note that the HEPA and dust fibers 6, 5 are presumed to have a higher permeability compared to the cellulosic fibers because the structure of these fibers substantially corresponds to the structure of the fibers described in claim 2.  See MPEP 2112.01, I (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).
        2 Additionally, instant disclosure fails to disclose that the difference in air permeability between the first/second fibers and the third/fourth fibers is critical to the claimed invention.  Therefore, even if Doherty’s cellulosic fibers do not have a lower permeability than Keeler’s dust and HEPA fibers 5, 6, this difference would be one of degree rather than kind.  MPEP 2144.05(III).  Therefore, the claimed invention would not be patentable for this distinction.  Id.
        3 Keeler’s filtration material 1 is presumed to exhibit the claimed dust holding capacity property because Keeler’s filtration material 1 has substantially the same structure as the claimed filter medium.  MPEP 2112.01(I).  
        4 Additionally, it would have been obvious to use routine experimentation to determine the optimal dust holding capacity of Keeler’s filtering material 1 because Keeler teaches that the dust holding capacity of the filter material 1 is important as it is a factor used in determining the thickness of the transition zone 4, and there is no evidence that the claimed dust holding capacity is critical.  Keeler, [0023]; MPEP 2144.05(II).